Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 9/27/2021.

As filed, claims 36, 38-40, 47, 48, 59, 60, and 72-74 are pending; claims 55 and 56 are withdrawn; and claims 1-35, 37, 41-46, 49-54, 57, 58, and 61-71 are cancelled.

Information Disclosure Statement
The 3 pages information disclosure statement (IDS) submitted on 9/27/2021 has been considered by the Examiner.

The 6 pages information disclosure statement (IDS) submitted on 9/27/2021 has been considered by the Examiner except Cite No. 1 under the section of “FOREIGN PATENT DOCUMENTS”, where it was lined through.  
In order to consider the Foreign Patent documents, an English abstract of the cited reference is required.  

The 3 pages information disclosure statement (IDS) submitted on 11/12/2021 has not been considered by the Examiner because it is a duplicate of the 3 pages IDS submitted on 9/27/2021.

The 4 pages information disclosure statement (IDS) submitted on 11/12/2021 has been considered by the Examiner.

The 4 pages information disclosure statement (IDS) submitted on 12/1/2021 has been considered by the Examiner.

The 3 pages information disclosure statement (IDS) submitted on 12/15/2021 has not been considered by the Examiner because it is a duplicate of the 3 pages IDS submitted on 9/27/2021.

The 4 pages information disclosure statement (IDS) submitted on 12/15/2021 has been considered by the Examiner.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 9/27/2021, with respect to claims 36, 38-40, 47, 48, 50-52, 58-66, and 71-74, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112 fourth paragraph rejection of claim 52 is withdrawn
The § 102(a)(1) rejection of claims 36, 38, 47, 48, 50-52, 58-66, and 71-73 by Lee is withdrawn per amendments and cancellation of the claims 50-52, 58, 61-66, and 71.  However, the remaining pending claims 36, 38, 47, 48, 59, 60, and 73 is prima facie obvious over Lee.  For details, see rejection below.

The § 103(a) rejection of claims 36, 38-40, 47, 48, 50-52, 63, 64, 73, and 74 by the combined teaching of Bengtsson; Rovira; and Tritos is withdrawn per amendments and cancellation of claims 50-52, 63, and 64.

The § 103(a) rejection of claim 74 by Lee is maintained.  For details, see rejection below.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 36, 38-40, 47, 48, 50-52, 58-66, and 71-74 by co-pending application No. 16/908,312 is withdrawn per abandonment of the abovementioned co-pending application and cancellation of claims 50-52, 58, 61-66, and 71.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 50-52, 58, 61-66, and 71 by co-pending application No. 16/646,497 is withdrawn per cancellation of these claims.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 36, 38-40, 47, 48, 59, 60, and 72-74 by co-pending application No. 16/646,497 maintained because the ODP rejection is not the only rejection remaining and thus, such ODP rejection will remained as maintained until the provisional ODP rejection is the only rejection remaining.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 50-52, 58, 61-66, and 71 by co-pending application No. 16/646,492 is withdrawn per cancellation of these claims.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 36, 38-40, 47, 48, 50-52, 58-66, and 71-74 by co-pending application No. 16/646,492 is maintained because the ODP rejection is not the only rejection remaining and thus, such ODP rejection will remained as maintained until the provisional ODP rejection is the only rejection remaining.

The claim objection of claim 63 is withdrawn per cancellation of the claim. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 38-40, 47, 48, 59, 60, and 72-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 36, the claim recites the following definitions:

    PNG
    media_image1.png
    552
    667
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    95
    328
    media_image2.png
    Greyscale

deleted from the compound of instant formula (IA), and thus, the presence of the abovementioned definitions for the abovementioned instant variables in claim 36 introduced ambiguity in the metes and bounds of this claim, which rendered this claim indefinite.

b)	Regarding claim 60, the claim is dependent of claim 59, which is dependent of claim 36, and it recites the phrase, “X represents Cl”.  Such phrase lacks antecedent basis because both claims 36 and 59 failed to recite instant variable X.  Accordingly, the metes and bounds of this claim is unclear, which rendered this claim indefinite.

c)	Regarding claims 38-40, 47, 48, 59, 60, and 72-74, these claims are directly or indirectly dependent of claim 36 and they failed to correct the indefiniteness issue of claim 36, which rendered these claims indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36, 47, 59, and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0306552, hereinafter Rao.



    PNG
    media_image3.png
    146
    323
    media_image3.png
    Greyscale
(paragraph 0002)

    PNG
    media_image4.png
    447
    322
    media_image4.png
    Greyscale
(paragraph 0093)

    PNG
    media_image5.png
    240
    322
    media_image5.png
    Greyscale
(paragraphs 0084-0085)

    PNG
    media_image6.png
    124
    249
    media_image6.png
    Greyscale
(structure of dichloroisoprenaline)
Wherein: R1 is isopropyl; R2 and R3 are H; X3 and X4 are Cl; and X1, X2, and X5 are H.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



Claims 48 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Rao.

Regarding claim 48:
Determining the scope and contents of the prior art:   
	Rao, for instance, teaches the abovementioned method of treating diabetes via a pharmaceutical composition comprising pyrimidinone inhibitors and dichloroisoprenaline, wherein dichloroisoprenaline has the following structure.

    PNG
    media_image6.png
    124
    249
    media_image6.png
    Greyscale
(structure of dichloroisoprenaline)
Wherein: R1 is isopropyl; R2 and R3 are H; X3 and X4 are Cl; and X1, X2, and X5 are H.

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned dichloroisoprenaline, Rao, for instance, does not explicitly teaches sec-butyl for instant variable R1.

Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned dichloroisoprenaline, as taught by Rao, teaches isopropyl for instant variable R1, the difference to the instant compound is only by a methylene group (i.e. isopropyl vs sec-butyl) for instant variable R1.  Such structural similarity makes the instant compound a homologue of the abovementioned isoproterenol as taught by Rao.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be pharmacologically active as beta-adrenergic antagonist). 
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the abovementioned dichloroisoprenaline taught by Rao by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable 
	Thus, the instant claim is prima facie obvious.

Regarding claim 74:
Determining the scope and contents of the prior art:   
	Rao, for instance, teaches the abovementioned method of treating diabetes via a pharmaceutical composition comprising pyrimidinone inhibitors and dichloroisoprenaline, wherein dichloroisoprenaline has the following structure.

    PNG
    media_image6.png
    124
    249
    media_image6.png
    Greyscale
(structure of dichloroisoprenaline)
Wherein: R1 is isopropyl; R2 and R3 are H; X3 and X4 are Cl; and X1, X2, and X5 are H.

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned dichloroisoprenaline, Rao, for instances, does not explicitly teaches the hydroxyl group (shown by box below) in a specific stereochemistry.

    PNG
    media_image7.png
    131
    234
    media_image7.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned dichloroisoprenaline of Rao is in a racemic mixture, a person of ordinary skill in the art (i.e. organic chemist) would have the knowledge and skill to resolve a racemic mixture of enantiomers into optical isomers.  In addition, a person of ordinary skill in the art would understand that racemic mixture should be separated into the optical isomers and screened separately.  Thus, the production of a mixture or of one particular optical isomer is itself motivation to produce the opposite optical isomer because all three substrates would need to be screened for therapeutic potential (see Rydzewski, Real World Drug Discovery 2008, 42-43, which is found in PTO-892 form mailed on 3/2/2020).  Because the isolation of both optical isomers is obvious in drug development, the Examiner finds that one particular optical isomer of the instant claims is prima facie obvious over the racemic mixture of the abovementioned dichloroisoprenaline of Rao.

Claims 36, 38, 47, 48, 59, 60, 73, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,795,310, hereinafter Lee.  See IDS filed 12/17/2018.

Regarding claims 36, 38, 47, 48, 59, 60, and 73:
Determining the scope and contents of the prior art:   
Lee, for instance, teaches the following Tulobuterol and its HCl salt for treating condition or metabolic disorder such as hyperglycemia or type 2 diabetes.

    PNG
    media_image8.png
    225
    319
    media_image8.png
    Greyscale
(column 2, lines 7-23)

    PNG
    media_image9.png
    180
    313
    media_image9.png
    Greyscale
 (column 7, lines 4-16)

    PNG
    media_image10.png
    141
    314
    media_image10.png
    Greyscale
(column 18, lines 58-67)

    PNG
    media_image11.png
    35
    320
    media_image11.png
    Greyscale
(column 19, lines 1-2)


    PNG
    media_image12.png
    91
    327
    media_image12.png
    Greyscale
(column 12, lines 1-6)


    PNG
    media_image13.png
    367
    589
    media_image13.png
    Greyscale

(columns 9-10, Table 1-continued, Tulobuterol/its HCl salt)

    PNG
    media_image14.png
    124
    210
    media_image14.png
    Greyscale
(structure of Tulobuterol)
Wherein: R1 is tert-butyl; R2 and R3 are H; X is 2-Cl; and n is 1.


    PNG
    media_image15.png
    155
    306
    media_image15.png
    Greyscale
 (column 19, lines 12-26)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned Tulobuterol and its HCl salt, Lee, for instances, does not explicitly teaches Cl (shown by box below) at a 3- or 4-position of the phenyl group (shown by arrows below)

    PNG
    media_image16.png
    176
    262
    media_image16.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds (i.e. positional isomer) would possess similar activity (i.e. they would be pharmacologically active as beta agonist). 
Accordingly, one of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The 
	Thus, the instant claims are prima facie obvious.

Regarding claim 74:
Determining the scope and contents of the prior art:   
Lee, for instance, teaches the abovementioned obvious variant (i.e. positional isomer) in a racemic mixture. 

Ascertaining of the difference between the prior art and the claim at issue:   
	Lee, for instance, does not explicitly teaches the hydroxyl group (indicated by box below) of the abovementioned obvious variant in a specific stereochemistry.
 
    PNG
    media_image17.png
    129
    207
    media_image17.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned obvious variant of Lee is in a racemic mixture, a person of ordinary skill in the art (i.e. organic chemist) would have the knowledge and skill to resolve a racemic mixture of enantiomers into optical isomers.  In addition, a person of ordinary skill in the art would understand that racemic mixture should be separated into the optical isomers and screened separately.  Thus, the production of a prima facie obvious over the racemic mixture of the abovementioned obvious variant of Lee.

    PNG
    media_image18.png
    91
    314
    media_image18.png
    Greyscale
(column 20, lines 8-14)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The instant claims are drawn to a method of treating hyperglycemia or hyperglycemia associated with a disorder via a compound of instant formula (I).


Claims 36, 38-40, 47, 48, 59, 60, and 72-74 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following U.S. patents or co-pending applications.  See Table below.  
co-pending application, then the rejection is a provisional ODP rejection because the conflicting claims have not in fact been patented.
Co-pending Application No./  U.S. Patent No.
Conflicting Claims
Provisional ODP
(Yes or No)
16/646,497
1, 2, 4, 6, 10, 13, 21, 22, 26, 30-32, 37, 40, and 42-46
Yes
16/646,492
1, 2, 4, 6-8, 11, 19, 20, 24-26, 28, 31, and 33-37  
Yes

		
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
	(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue – The conflicting claims of the abovementioned co-pending applications are drawn to a compound of instant formula (I), pharmaceutical composition/kit thereof, and/or a method of treatment via the compound thereof.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - The conflicting claims of the compound of instant formula (I) in a different Markush structure.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field related to medicine, chemistry, and/or the pharmaceutical art and at least four years of work experience, i.e. a masters or doctorate level scientist/clinician.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are either drawn to the same compound or an obvious variant thereof (i.e. racemic mixture) having the same therapeutic utility.  As a result, an infringer of a patent issuing from the instant claims would also be an infringer of the conflicting claims of the abovementioned co-pending applications. 
prima facie obvious over one particular optical isomer of the compound of instant formula (I) because a person of ordinary skill in the art (i.e. organic chemist) would have the knowledge and skill to resolve a racemic mixture of enantiomers into optical isomers.  In addition, a person of ordinary skill in the art would understand that racemic mixture should be separated into the optical isomers and screened separately.  Thus, the production of a mixture or of one particular optical isomer is itself motivation to produce the opposite optical isomer because all three substrates would need to be screened for therapeutic potential (see Rydzewski, Real World Drug Discovery 2008, 42-43, which is found in PTO-892 form mailed on 3/2/2020).  Because the isolation of both optical isomers is obvious in drug development, the Examiner finds that one particular optical isomer of the instant claims is prima facie obvious over the racemic mixture of the abovementioned co-pending applications.
Lastly, the compound in the conflicting claims of abovementioned co-pending applications is the compound of instant formula (I).  However, these conflicting claims may have different structures of instant formula (I).
Structural similarity is the touchstone of the nonobviousness inquiry for patents claiming a novel chemical compound. Eisai Co. v. Dr. Reddy's Laboratories, 533 F.3d1353,1356-57 (Fed. Cir. 2008). In this case, the compounds are the same; i.e., they have the same atomic composition and the same atomic connectivity. For this reason, one of ordinary skill in the art would anticipate that this is the same compound.
	The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs 
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Conclusion
Claims 36, 38-40, 47, 48, 59, 60, and 72-74 are rejected.
Claims 55 and 56 are withdrawn.
Claims 1-35, 37, 41-46, 49-54, 57, 58, and 61-71 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626